Exhibit 10.14

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT AGREEMENT made the 23 day of September, 2005

 

AMONG

 

OPEN TEXT CORPORATION, a corporation

amalgamated under the laws of the Province of Ontario

 

(hereinafter referred to as the “Corporation”)

 

OF THE FIRST PART

 

- and -

 

P. THOMAS JENKINS, of the City of Waterloo,

Province of Ontario

 

(hereinafter referred to as the “Executive”)

 

OF THE SECOND PART

 

WHEREAS, the Executive executed a certain employment agreement dated the 29th
day of October, 2002 (the “Agreement”) with the Corporation for the provision of
the services of the Executive as an employee of the Corporation;

 

WHEREAS, the Executive and the Corporation desire to amend certain terms of the
Agreement so as to make the provisions consistent with the Corporation’s current
policies and industry standards (the “Amendment”);

 

WHEREAS, the Executive has agreed to enter into and deliver this Agreement in
consideration of receiving certain additional benefits;

 

NOW, THEREFORE THIS AGREEMENT WITNESSES, in consideration of the promises and
the agreements contained in this Amendment and in the Agreement and for other
good and valuable consideration, and intending to be bound hereby, the Executive
and the Corporation as of the date hereof do hereby agree as follows:

 

1.a. Subsection 1.l.i. of the Agreement shall be amended and restated in its
entirety to read as follows:

 

“the failure by the Executive to perform his duties according to the terms of
his employment (other than those (A): that follow a demotion in his position or
duties; or (B) resulting from the Executive’s Disability) after the Corporation
has given the Executive reasonable notice of such failure and a reasonable
opportunity to correct it;”

 

1.b. Subsection 1.j (“earnings” definition) and subsection 1.o (“revenue”
definition) of the Agreement are hereby deleted.



--------------------------------------------------------------------------------

2. Subsection 1.m.ii. of the Agreement shall be amended and restated in its
entirety to read as follows:

 

“a material reduction by the Corporation or any of its subsidiaries of the
Executive’s salary, benefits or any other form of remuneration payable by the
Corporation or its subsidiaries”

 

3. Section 5.a. of the Agreement shall be amended and restated in its entirety
to read as follows:

 

“a. The annual base salary payable to the Executive for his services hereunder
for each year of the term of this Agreement shall be determined by the Board of
Directors upon recommendation of the Compensation Committee in U.S. Dollars and
set out in a separate document (“Annual Base Salary”) subject to the provisions
of Section 7, exclusive of bonuses, benefits and other compensation as provided
for herein. The Executive’s Annual Base Salary will be converted to Canadian
dollars using the noon spot rate for the Bank of Canada exchange rate on
December 15th (or if the Bank of Canada does not publish a noon spot rate on
December 15, then using the noon spot rate on the immediately preceding day on
which a noon spot rate was published by Bank of Canada)”. The Annual Base Salary
payable to the Executive pursuant to the provisions of this Section 5 shall be
payable in such manner as other payments are made by the Corporation to senior
executives or in such other manner as may be mutually agreed upon, less, in any
case, all applicable deductions or withholdings as required by law.

 

4. Section 6 of the Agreement shall be amended and restated in its entirety to
read as follows:

 

“In addition to the Executive’s Annual Base Salary, the Executive shall be
entitled to earn a bonus (the “Performance Bonus”) which shall be based upon
performance goals approved by the Board of Directors upon recommendation of the
Compensation Committee from time to time and set forth in a separate document.
Any changes respecting the amount or other terms of the Performance Bonus
payable to the Executive must be approved by the Board of Directors.

 

4.a. Section 9 of the Agreement shall be amended by changing the reference in
the first sentence thereof from “six weeks of paid vacation” to “four weeks of
paid vacation”, and also by deleting the last sentence thereof and replacing it
with the following:

 

“Any vacation entitlement hereunder shall be subject to the Corporation’s policy
respecting same in effect from time to time.”

 

5.a. Subsection 11.b of the Agreement shall be amended and restated in its
entirety to read as follows:

 

“This Agreement may be immediately terminated by the Corporation by notice to
the Executive if the Executive is determined to suffer from disability. The
Executive shall be deemed to suffer from disability (hereinafter referred to as
“Disability”) if in any year during the employment period, because of ill
health, physical or mental disability, or for other causes beyond the control of
the Executive, the Executive has been continuously unable or unwilling or has
failed to perform the Executive’s duties for 120 consecutive days, or if, during
any year of the employment period, the Executive has been unable or unwilling or
has failed to perform his duties for a total of 180 days, consecutive or not.
The Board of Directors, acting reasonably, shall finally determine if the
Executive is suffering from ill health, physical or mental disability or other
causes beyond his control during the time periods as hereinbefore set forth in
the event of any dispute between the Executive and the Corporation concerning
the occurrence of Disability for purposes of this Section.



--------------------------------------------------------------------------------

Notwithstanding any short term or long term corporate benefits or insurance
policies relating to disability maintained by the Corporation at the relevant
time, if during any period of ill health, physical or mental disability or for
other causes beyond the control of the Executive, the Executive has been
continuously unable or unwilling or has failed to perform the Executive’s duties
less than 120 consecutive days (the “Short-Term Illness”), the Executive shall
continue to receive all amounts of remuneration and benefits otherwise payable
to and enjoyed by the Executive under this Agreement less any and all amounts
received by and/or payable to the Executive in connection with benefits paid
and/or payable as a result of such Short-Term Illness (i.e. no duplicate
payments as a result of short term disability payments and the Executive’s
salary payments that are due during the Short-Term Illness time period).Upon
termination of this Agreement as a result of Disability, the Corporation shall
pay to the Executive the severance payment provided for in Subsection 12(b)
hereof less any and all amounts received by and/or payable to the Executive in
connection with benefits paid and/or payable as a result of the Disability. Upon
termination of this Agreement as a result of Disability, the Executive shall be
entitled to continue to participate in those employee benefits referred to in
Section 5 b hereof, to the extent enjoyed by the Executive prior to the
occurrence of Disability, for the 15-month period immediately following the
occurrence of such Disability. The term “any year of the employment period”
means any period of 12 consecutive months during the employment period.

 

This Agreement shall terminate without notice or any payment in lieu thereof
immediately upon the death of the Executive.”

 

5.b. Subsection 11.c. of the Agreement shall be deleted and replaced with the
following:

 

“If the Executive is desirous of voluntarily terminating his employment with the
Corporation, the Executive agrees to give the Corporation 3 months advance
written notice of such termination, in which case the Executive shall not be
entitled to any payment on account of severance under Section 12(b) hereof. The
Board of Directors may waive such notice by proper resolution and in its sole
discretion in which case the Executive’s employment shall be deemed to terminate
immediately, provided the Executive shall still be entitled to compensation due
on account of Annual Base Salary and benefits earned up to the last date of the
3 month advance written notice period given by the Executive and any Performance
Bonus earned and prorated during such 3 month notice period. Provided that the
Executive gives 3 months written notice as required hereunder, any unvested
options which would have otherwise vested during such advance written notice
period shall be permitted to vest. The Executive shall have the right to
exercise any options which are vested as at the Date of Termination for the
period which is 90 days following such Date of Termination (the “90 Day Period”)
. For purposes of this Section 11 (c), the term “Date of Termination” shall mean
the actual day on which the Executive ceases to be employed plus the remainder
of the 3 month notice period if and to the extent waived by the Board of
Directors. Any termination properly given under Section 14.2 hereof and in
accordance with the terms thereof shall not be considered a voluntary
termination under this Section 11(c).”

 

6. Subsection 12.a. shall be amended and restated in its entirety as follows:

 

“Upon termination of the Executive’s employment for Just Cause, the Executive
shall not be entitled to any severance or other payment other than Annual Base
Salary earned by the Executive before the Date of Termination calculated pro
rata up to and including the Date of Termination and all outstanding and accrued
vacation pay to the Date of Termination. Upon termination of the Executive’s
employment: (i) for death; or (ii) by the voluntary termination of the
employment of the Executive by the



--------------------------------------------------------------------------------

Executive pursuant to Section 11(c) hereof, the Executive shall not be entitled
to any severance or other payment other than Annual Base Salary and any
Performance Bonus earned by the Executive before the Date of Termination
calculated pro rata up to and including the Date of Termination (which under
Section 11(c) shall be as defined therein) and all outstanding and accrued
vacation pay to the Date of Termination.

 

Notwithstanding subparagraph (ii) above, the Executive shall not be entitled to
any Performance Bonus earned by the Executive before the Date of Termination
unless the Executive gives the Corporation the advanced written notice required
by Section 11(c) hereof.”

 

7.a. Subsection 12.b. of the Agreement shall be amended to add a clause after
subparagraph (iv) which shall read as follows:

 

“In addition to the foregoing, if there is a termination under this Section
12(b), the Executive shall be entitled to receive any Performance Bonus which
has been earned on a pro rated basis to the date of such termination.”

 

7.b. Subsection 12.b. of the Agreement shall be amended by the deletion of
references to “18- month” and “18 months”, respectively, and the replacement
thereof with “15 month” and “15 months”, respectively.

 

7.c. Subsection 12.b of the Agreement shall be amended by adding a Subsection
12.b.v. as follows:

 

“an amount equal to 1.25 times the Executive’s target annual compensation
payment for the then current fiscal year.”

 

8. Section 12.c. shall be amended and restated in its entirety as follows:

 

“INTENTIONALLY DELETED”

 

9.a. Subsection 12.d. shall be amended and restated in its entirety as follows:

 

“If the Executive secures new employment or consulting work while he is entitled
to severance payments under Section 12(b)(i), then from and after the date such
new employment or consulting work commences, the severance payments referred to
in Section 12(b)(i) to which the Executive is otherwise entitled shall be
reduced immediately upon the commencement of such new employment or consulting
work to a lump sum amount equal to the amount by which the Annual Base Salary
exceeds the annual new salary or consulting fees, on a pro rata basis,
annualized according to the unexpired term of the severance payments. The health
and dental benefits referred to in Section 12(b) above shall also immediately
terminate upon the commencement of such new employment or consulting work,
unless the Executive notifies the Corporation in writing that he is not entitled
to benefits in respect of such new position or work. The Executive shall notify
in writing the Corporation of all new employment and/or consulting work secured
by the Executive (and the amounts received thereunder), within 14 days thereof,
following the Date of Termination as long as the Executive is receiving
severance payments hereunder, failing which the Executive’s continuing right to
any severance payments hereunder shall cease.

 

Example: Annual Base Salary    $150,000                   New Position   
$100,000



--------------------------------------------------------------------------------

Six months left of severance pay to go when new position attained

 

Lump sum payment to equal $50,000 x 6/12 = $25,000”

 

9.b. Subsection 12.e of the Agreement shall be amended and restated in its
entity as follows:

 

“Except as expressly stipulated in Sections 11(c) or 14 hereof and in this
Section 12.e, any options which have not vested as of the Date of Termination
(being in the case where the Corporation gives notice, the date specified by the
Corporation as the date on which the Executive’s employment will terminate)
shall terminate and be of no further force and effect as of the Date of
Termination and neither any period of notice nor any payment in lieu thereof
upon termination of employment hereunder shall be considered as extending the
period of employment for the purposes of vesting of options notwithstanding
anything to the contrary in any other agreement between the Corporation and the
Executive. Notwithstanding anything contained in this Section 12, in the event
of termination by the Corporation other than for Just Cause, the Executive shall
have the right to exercise any options which are vested as at the Date of
Termination for the 90 Day Period (as defined in Section 11(c)). Any unvested
options which would have otherwise vested during such 90 Day Period shall
continue to vest during that period and to the extent any unvested options have
vested during such 90 Day Period, the Executive shall also be entitled to
exercise those options within a rolling 90 day period after the date of vesting
of such options, which period will not exceed 180 days following the Date of
Termination. In addition, notwithstanding anything contained in this Section 12
or elsewhere in this Agreement, the estate of the Executive shall be entitled,
at any time during the period which is 12 months following the date of death of
the Executive (the “12 Month Period”), to exercise any options which have vested
as at the date of death of the Executive. In addition, any unvested options
which would have otherwise vested during such 12 Month Period shall continue to
vest during that period and to the extent any unvested options have vested
during such period, the Executive’s estate shall be entitled to exercise those
options within a period which starts on the day of vesting and ends 12 months
from the date of death of the Executive.”

 

10. The last paragraph of Section 12 of the Agreement shall be amended and
restated in its entirety as follows:

 

“For purposes of greater certainty, if the Executive is terminated for Just
Cause, death or if the Executive’s employment hereunder is terminated by the
Executive pursuant to Section 11(c) then no payment whatsoever shall be made to
the Executive under this Section.”

 

11. Section 14 of the Agreement shall be amended and restated in its entirety as
follows:

 

“14.1 Termination by the Corporation

 

If the Executive’s employment is terminated by the Corporation upon the giving
of written notice of such termination to the Executive at any time within the 6
month period following a Change of Control other than for Just Cause, Disability
or death, then the Executive shall be entitled to the following:

 

  i. such payments on account of severance as provided for under Section 12(b)
of this Agreement; and

 

  ii. notwithstanding anything to the contrary in Section 12(e) hereof or in
this Agreement, all options granted by the Corporation to the Executive shall,
following the giving of any notice



--------------------------------------------------------------------------------

       by the Corporation under this Section 14.1, as provided for herein, be
deemed to vest immediately and shall be exercisable by the Executive for a
period of 90 days following the giving of such notice by the Corporation
hereunder.

 

14.2 Termination by Executive

 

If the Executive’s employment is terminated by the Executive upon the giving of
written notice of such termination to the Corporation within the 6 month period
following a Change of Control, and within 60 days following the occurrence of a
Parachute Event, which shall be described in detail by the Executive in the
written notice of termination given to the Corporation, the Executive shall be
entitled to the following:

 

  i. such payments on account of severance as provided for under Section 12(b)
of this Agreement; and

 

  ii. notwithstanding anything to the contrary in Section 12(e) hereof or in
this Agreement, all options granted by the Corporation to the Executive shall,
following the giving of any notice by the Executive, under this Section 14.2, as
provided for herein, be deemed to vest immediately and shall be exercisable by
the Executive for a period of 90 days following the giving of such notice.

 

Notwithstanding anything to the contrary, any termination properly given in
accordance with the terms of this Section 14.2 shall not be considered a
voluntary termination under Section 11(c) of this Agreement.”

 

12. Section 30 is hereby added to the Agreement as follows:

 

“30. NON-DISPARAGEMENT

 

The Executive covenants and agrees that he shall not engage in any pattern of
conduct that involves the making or publishing of written or oral statements or
remarks (including, without limitation, the repetition or distribution of
derogatory rumours, allegations, negative reports or comments) which are
disparaging, deleterious or damaging to the integrity, reputation or goodwill of
the Corporation, its affiliates or its and their management.”

 

13. Section 31 is hereby added to the Agreement as follows:

 

“31. PRIVACY

 

The Executive acknowledges and agrees that the Corporation may collect, use and
disclose his personal information for purposes relating to his employment with
the Corporation. The purposes of such collection, use and disclosure include,
but are not limited to:

 

(a) ensuring that the Executive is paid for his services to the Corporation
which includes disclosure to third party payroll providers;

 

(b) administering and/or facilitating the provision of any benefits to which the
Executive is or may become entitled to, including bonuses, medical, dental,
disability and life insurance benefits, pension, group RRSP and/or stock
options. This shall include the disclosure of the Executive’s personal
information to the Corporation’s third party service providers and
administrators;



--------------------------------------------------------------------------------

(c) compliance by the Corporation with any regulatory reporting and withholding
requirements relating to the Executive’s employment;

 

(d) in the event of a sale or transfer of all or part of the shares or assets of
the Corporation, disclosing to any potential acquiring organization the
Executive’s personal information solely for the purposes of determining the
value of the Corporation and its assets and liabilities and to evaluate the
Executive’s position in the Corporation. If the Executive’s personal information
is disclosed to any potential acquiring organization, the Corporation will
require the potential acquiring organization to agree to protect the privacy of
the Executive’s personal information in a manner that is consistent with any
policy of the Corporation dealing with privacy that may be in effect from time
to time and/or any applicable law that may be in effect from time to time;

 

(e) compliance by the Corporation of its obligations to report improper or
illegal conduct by any of its directors, officers, employees or agents under any
applicable securities, criminal or other law; and

 

(f) monitoring the Executive’s access to the Corporation’s electronic media
services in order to ensure that the use of such services is in compliance with
the Corporation’s policies and procedures and is not in violation of any
applicable laws.

 

If the Executive’s specific consent to the collection, use or disclosure of his
personal information is required in the future, the Executive hereby agrees to
provide such consent, and if the Executive refuses to provide or withdraws his
consent, the Executive acknowledges that his employment and/or his entitlement
to certain employment benefits may be negatively affected.”

 

14. Section 32 is hereby added to the Agreement as follows:

 

“32. NO CONFLICTING OBLIGATIONS

 

The Executive represents and warrants that none of the negotiation, entering
into or performance of this Agreement has resulted in or may result in a breach
by the Executive of any agreement, duty or other obligation with or to any
Person, including, without limitation, any agreement, duty or obligation not to
compete with any Person or to keep confidential the confidential information of
any Person, and there exists no agreement, duty or other obligation binding upon
the Executive that conflicts with the Executive’s obligations under this
Agreement. The Executive agrees to indemnify and hold the Corporation, its
officers, directors, employees, agents and consultants harmless against any and
all claims, liabilities, damages or costs incurred by any of them by reason of
an alleged violation by the Executive of the representations contained in this
Section.”

 

15. Schedule “A” to the Agreement shall be amended and restated in its entirety
as follows:

 

“SCHEDULE “A”

 

Remuneration – Benefits

 

Schedule “A” to the Employment Agreement made as of the 23 day of September
2005, by and between Open Text Corporation (the “Corporation”) and P. Thomas
Jenkins (the “Executive”).



--------------------------------------------------------------------------------

Benefits to be enjoyed by the Executive during the term of this Agreement shall
include:

 

  (i) reimbursement of reasonable cell phone expenses consistent with corporate
policy;

 

  (ii) reimbursement of any automobile lease payments and other automobile
expenses made or incurred by the Executive for use of an automobile in
connection with the performance of his duties hereunder not to exceed CDN$1,200
per month or CDN$14,400 per year (the “Aggregate Reimbursement Limit”). The
Aggregate Reimbursement Limit shall be reviewed every two (2) years on the
anniversary of the Agreement. No monthly automobile lease payment and other
related expense shall exceed 1/12th of the stipulated Aggregate Reimbursement
Limit in any given year of the term of this Agreement;

 

  (iii) reimbursement of reasonable fuel costs in lieu of a mileage charge
associated with Executive operating the vehicle in the performance of his
duties;

 

  (iv) reimbursement of 50% of the insurance cost associated with the
automobile.

 

  (v) each fiscal year you will be entitled to a $5,000 USD perquisite allowance
which may be used for reimbursement of the following types of services or fees:

 

  •   Financial planning

 

  •   Tax planning

 

  •   Estate planning

 

  •   Athletic/Health Club

 

  (vi) the services of Medisys Health Group Inc. have been retained to provide
mandatory and regular Health Examinations to our senior executive team.”

 

16. Schedule “B” to the Agreement shall be amended and restated in its entirety
as follows:

 

“INTENTIONALLY DELETED”

 

17. Definitions. All capitalized terms used, but not defined herein, shall have
the respective meanings ascribed to them in the Agreement, as amended hereby.

 

18. Governing Law. This Amendment shall be governed by and construed under the
laws of the Province of Ontario.

 

19. Entire Agreement. The Agreement, as amended hereby, constitutes the full and
entire agreement and understanding between the parties regarding the subject
matter herein. Except as otherwise expressly provided herein, the provisions
hereof shall be binding upon and enure to the benefit of the successors and
assigns of the Corporation and the heirs, executors, personal legal
representatives and permitted assigns of the Executive.

 

20. Full Force and Effect. Except as amended hereby, the Agreement shall remain
in full force and effect.



--------------------------------------------------------------------------------

21. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument, it being understood that all parties
need not sign the same counterpart and a facsimile signature shall be valid.

 

22. Headings. Headings in this Amendment are included for reference only and
have no effect upon the construction or interpretation of any part of this
Amendment.

 

IN WITNESS WHEREOF, the undersigned has executed this Amendment to the Agreement
as of the date first above written.

 

    OPEN TEXT CORPORATION    

Per :

 

 

--------------------------------------------------------------------------------

       

Authorized Signing Officer

SIGNED, SEALED AND DELIVERED in

the presence of:

 

)

)

       

)

       

)

       

)

   

 

--------------------------------------------------------------------------------

 

)

 

 

--------------------------------------------------------------------------------

Print Witness Name:

 

)

 

P. Thomas Jenkins

   

)

       

)

   

